DETAILED ACTION
	This is in response to communication received on 11/23/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 4/30/21 and 8/18/21.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 1-7 are withdrawn because the independent claims 1 and 4 have been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Busardo et al. WO2014/125211A2, wherein US PGPub 2015/0376058 serves as a translation, hereinafter BUSARDO on claims 1-7 are withdrawn because the independent claims 1 and 4 have been amended.  

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Andrew Ollis on 12/16/18.

The application has been amended as follows: 

1. (currently amended) A method for producing a neutral color antireflective glass substrate, the method comprising:
a) providing a N2 source gas;	
b) ionizing the N2 source gas so as to form a mixture of single charge ions and multicharge ions of N;
c) accelerating the mixture of single charge ions and multicharge ions of N with an acceleration voltage so as to form a beam of single charge ions and multicharge ions, wherein the acceleration voltage A is comprised between 20 kV and 25 kV and the dosage D is comprised between 7.5 x 1016 ions/cm2 and -5.00 x 1015 x A/kV + 2.00 x 1017 ions/cm2;
d) providing a glass substrate; and
e) positioning the glass substrate in the trajectory of the beam of single charge and multicharge ions of N,
wherein the glass substrate has a neutral color reflectance such that the reflectance is -1 ≤ a* ≤ 1 and -1 ≤ b ≤ 1 as measured under illuminant D65 using 10° observer angle on the side of the substrate that is treated as specified by the International Commission on Illumination after the mixture of single charge ions and multicharge ions of N has been implanted in the glass substrate.

4. (currently amended) A method, comprising employing a mixture of single charge and multicharge ions of N to decrease the reflectance of a glass substrate and at the same time keep the color in reflectance neutral, the mixture of single charge and multicharge ions being implanted in the glass substrate with an ion dosage and an acceleration voltage effective to reduce the reflectance of the glass substrate and at the same time keep the color in reflectance neutral,
wherein the acceleration voltage A is between 20 kV and 25 kV and the dosage D is between 7.5 x 1016 ions/cm2 and -5.00 x 1015 x A/kV+ 2.00 x 1017 ions/cm2 wherein the glass substrate has a neutral color in reflectance such that the reflectance is -1 <a*< 1 and -1 < b* < 1 as measured under illuminant D65 using 10° observer angle on the side of the substrate that is treated as specified by the International Commission on Illumination after the mixture of single charge ions and multicharge ions of N has been implanted in the glass substrate.

8. (cancelled)

9. (cancelled)

10. (cancelled)

11. (currently amended) The method of claim 1, wherein said antireflective glass substrate is frosted, printed or screen process printed.

12. (currently amended) The method of claim 1, wherein said substrate is tinted, tempered, reinforced, bent, folded or ultraviolet filtering.

13. (cancelled)

14. (cancelled)

Reasons for Allowance
Claims 1-6, 11-12, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 1 and claim 4 contains the limitation of such that the reflectance is -1 <a*< 1 and -1 < b* < 1 as measured under illuminant D65 using 10° observer angle on the side of the substrate that is treated as specified by the International Commission on Illumination. This limitation, within the context over the overall claim, was not taught or suggested by the prior art on record.
The closest prior art on record of Busardo et al. WO2014/125211A2, wherein US PGPub 2015/0376058 serves as a translation, hereinafter BUSARDO does not teach nor suggest this and is generally silent on the reflectance of the material or a neutral reflectance.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717